Rules of the United States Court of Federal Claims (“RCFC”) 16(a)(2) (Amended and Supplemental Pleadings).
MEMORÁNDUM OPINION AND FINAL ORDER REGARDING DAMAGES DUE FOR THE GOVERNMENT’S BREACH OF CONTRACT
BRADEN, Judge
On February 26, 2016, the court issued a Memorandum Opinion And Order Granting Plaintiffs’ Motion For Summary Judgment for breach of contract claims against the Government. See Hous. Auth. of the Cty. of Santa Clara et al. v. United States, 126 Fed.Cl. 557 (2016). Therein, pursuant to Rule 15(a)(2) of the Rules of the United States Court of Federal Claims, the court granted Plaintiffs leave to amend the March 30, 2012 Complaint to include breach of contract claims for 2013 and 2014, and ordered the parties to file a Joint Status Report on damages as to Count I and Count II within sixty days. See id. at 562 n. 12, 569.
' On March 30, 2016, Plaintiffs filed an Amended Complaint, adding breach of contract claims for 2013, 2014 and 2015 under Count II. Therein, Plaintiffs noted that the *451Government consented to the amending of Plaintiffs’ March 30, 2012 Complaint to in-elude a breach of contract claim for 2015.
On April 18, 2016, the Government filed an Answer.
On April 25, 2016, the parties filed a Joint Status Report regarding the damages due, pursuant to the method described in Exhibit C to the court’s February 25, 2016 Memorandum Opinion And Order. Pursuant to the court’s February 25, 2016 Memorandum Opinion And Order and the Joint Status Report, the Government is ordered to pay:
Count I Count II Total Amount Due for Counts I and II
Santa Clara: $6,400,647 $47,461,087 $53,861,734
San Jose: $4,314,535 $31,992,465 $36,307,000
The Clerk of the court is directed to enter judgment accordingly.
IT IS SO ORDERED.